UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CHARLES SIMON,                                  :
                                                :
               Plaintiff,                       :
                                                :
       v.                                       : Civil Action No.  09-0692 (RMU)
                                                :
FEDERAL PRISON INDUSTRIES,                      : Re Document Nos.: 2, 7, 8, 14, 15, 18, 20, 22
INC., et al.,                                   :
                                                :
               Defendants.                      :

                                    MEMORANDUM ORDER

  GRANTING THE DEFENDANTS’ MOTION TO DISMISS; DENYING AS MOOT THE PLAINTIFF’S
   MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS, THE PLAINTIFF’S MOTION FOR
JUDGMENT ON THE PLEADINGS, THE PLAINTIFF’S REQUEST FOR A HEARING, THE PLAINTIFF’S
          MOTION FOR SUA SPONTE RECUSAL, THE PLAINTIFF’S MOTION FOR
             AN INJUNCTION AND THE PLAINTIFF’S MOTIONS TO EXPEDITE

       This matter, transferred to this district from the United States District Court for the

Southern District of New York, comes before the court on the defendants’ motion to dismiss, as

well as the plaintiff’s motions for leave to proceed in forma pauperis, for judgment on the

pleadings, for a hearing, for the undersigned judge to recuse himself, for a preliminary injunction

and to expedite consideration of the preliminary injunction motion and motion for judgment on

the pleadings.1 As a preliminary matter, the plaintiff’s motion for leave to proceed in forma

pauperis is denied as moot because the transferor court stated in its transfer order that the

plaintiff had paid the filing fee. See Transfer Order (Mar. 25, 2009). For the reasons stated


1
        On July 6, 2009, the plaintiff filed a “Motion to Expedite Issuing the Mandatory Injunction Upon
        the Court Sua Sponte Invoking the Supreme Court Rule 22 Intervention” and on July 24, 2009,
        the plaintiff filed a “Motion Upon the Propose[d] Order [to] Move This Court to Sua Sponte
        Invoke the Supreme Court Rule 22 Intervention Forthwith Upon Defendants Rule 12(b)(1)
        Federal Rules of Civil Procedure Claim.” Although the precise nature of the relief sought is not
        clear, it appears that through these motions, the plaintiff requests that the court expedite
        consideration of the plaintiff’s motions for a preliminary injunction and judgment on the
        pleadings.


                                                   1
herein, the court grants the defendants’ motion to dismiss on res judicata grounds, and denies all

remaining motions as moot.

       The plaintiff commenced this action in October 2008, asserting claims arising from a

back injury he suffered more than two decades ago while he was in prison.2 See generally

Compl. In 1994, as compensation for this inmate-work injury, the plaintiff was awarded $73.57

per month, with the amount to be adjusted with the federal minimum wage. See Defs.’ Mot. to

Dismiss & Opp’n to Pl.’s Mot. for Recusal (“Defs.’ Mot.”) at 3-4; Compl., Ex. B. The award

was confirmed in 1995, at which time the plaintiff acknowledged and accepted the award by

signing a document stating that the plaintiff “accept[s] the award amount recorded below as full

and final settlement of [his] claim for Inmate Accident Compensation pursuant to the provisions

of 28 C.F.R. Part 301.” Compl., Ex. D.

       In the ensuing decades, the plaintiff filed multiple lawsuits in various districts, including

this one, based on the injury he suffered in November 1987 and the subsequent compensation

award. Indeed, as the plaintiff has been advised before, his complaint – and any complaint

arising from this same nucleus of facts – is barred by the jurisprudential doctrine of res judicata.

See Simon v. Fed. Prison Indus., Inc., No. 07-0292 (D.D.C. Feb. 8, 2007) (Mem. Op.)

(dismissing the plaintiff’s claims for disparate treatment in connection with the inmate-work

injury compensation award on res judicata grounds); Simon v. Fed. Prison Indus., Inc., No. 97-

0757 (D.D.C. Oct. 30, 1997) (Mem. Op.) (entering a merits-based judgment in favor of the

defendants, dismissing the plaintiff’s petition for writ of mandamus arising from the November




2
        Specifically, in November 1987, the plaintiff slipped and fell while working in the dish room of
        the Federal Correctional Institution in Oxford, Wisconsin, due to slippery conditions caused by a
        malfunctioning garbage disposal. Compl. ¶ 5. The fall aggravated a pre-existing back condition.
        Id.


                                                   2
1987 injury and subsequent compensation award and denying the plaintiff’s motion for a

preliminary injunction), aff’d 159 F.3d 637 (D.C. Cir. May 13, 1998).

       In their motion to dismiss, the defendants have asserted that the plaintiff’s complaint

should be dismissed based on, inter alia, res judicata grounds. See Defs.’ Mot. at 4-7. After the

plaintiff failed to submit a timely opposition to the defendants’ motion, the court issued an order

advising the plaintiff that his complaint would be dismissed if he did not submit a response to the

defendants’ motion by June 29, 2009. See Order (May 28, 2009). To date, the plaintiff has not

filed a response to the defendants’ motion and has not rebutted the defendants’ argument that the

complaint underlying this action is barred by res judicata.3 Because the plaintiff’s complaint is

plainly barred by the doctrine of res judicata, the defendants’ motion to dismiss is granted and

the complaint dismissed.

       Accordingly, it is this 24th day of August, 2009, hereby

       ORDERED that the defendants’ motion to dismiss is GRANTED as conceded and the

plaintiff’s complaint is DISMISSED as barred by res judicata; and it is

       ORDERED that all other pending motions are DENIED as moot.




                                                 RICARDO M. URBINA
                                                United States District Judge




3
       Indeed, the plaintiff acknowledges in his motion for recusal that this court dismissed a complaint
       filed by the plaintiff in 2007 based on the same nucleus of facts alleged here on res judicata
       grounds. See Pl.’s Mot. for Sua Sponte Recusal at 1.


                                                   3